FILED
                               NOT FOR PUBLICATION                          DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CESAR OBDULIO MONTERROSO-                         No. 09-73325
PACHECO,
                                                  Agency No. A098-795-030
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Cesar Obdulio Monterroso-Pacheco, a native and citizen of

Guatemala, petitions pro se for review of a Board of Immigration Appeals order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.

We deny the petition for review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because petitioner failed to show his alleged persecutors threatened him

on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83

(1992) (holding that forced recruitment alone is not enough to show persecution on

account of political opinion). His fear of future persecution based on an actual or

imputed anti-gang or anti-crime opinion is not on account of the protected ground

of either membership in a particular social group or political opinion. Ramos

Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008); see Ochave v. INS, 254 F.3d 859,

865 (9th Cir. 2001) (“Asylum generally is not available to victims of civil strife,

unless they are singled out on account of a protected ground.”)

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that petitioner did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the Guatemalan government.

See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-73325